267 S.W.3d 811 (2008)
Paul Allen DEAL, Appellant,
v.
Marianna Rowe DEAL, Respondent.
No. ED 90616.
Missouri Court of Appeals, Eastern District, Division Three.
October 28, 2008.
Michelle S. House-Connaghan, St. Louis, MO, for appellant.
Hardy C. Menees, Kirkwood, MO, for respondent.
Before ROBERT G. DOWD, JR., P.J. and CLIFFORD H. AHRENS and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Paul Allen Deal ("Husband") appeals from the trial court's judgment dissolving his marriage to Marianna Rowe Deal ("Wife"). Husband argues the trial court erred in awarding Husband maintenance in the amount of $2,546.00 per month, in ordering Husband to pay $595.81 per *812 month in child support, and in failing to award Husband attorney's fees.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).